The opinion of the court was delivered by
Allen, J.:
The plaintiffs in error obtained a judgment in the trial court against W. H. Spears for $285.59, and for the foreclosure of a mortgage on a quarter section of land. The Oberlin Loan, Trust and Banking Company also obtained a judgment against Spears for $65.60, and directing a sale of the lands, subject to a prior mortgage for $400, and that the proceeds be applied, first, to the payment of costs; second, to the payment of the judgment in favor of the defendant in error; and third, in payment of the plaintiff’s claim. The only error alleged is in decreeing the lien of the defendant in error prior to that of the plaintiffs in error. It appears, therefore, that there is at most but $65.60 in controversy, and that this court has no jurisdiction of the case. (Stinson v. Cook, 53 Kas. 179.) The petition in error is dismissed.
All the Justices concurring.